--------------------------------------------------------------------------------

EXHIBIT 10.6



 
THIRD AMENDMENT
 
THIS THIRD AMENDMENT (the "Amendment") is made and entered into as of the 16th
day of December , 2009 by and between MARTIN INVESTMENT COMPANY, A California
Limited Partnership ("Lessor"), and Raptor Networks Technology, Inc. ("Lessee").
 
RECITALS
 
A.
Lessor and Lessee are parties to that certain lease dated September 22, 2008, as
amended February 09, 2009, and June 23, 2009 (the "Lease"). Pursuant to the
Lease, Lessor has leased to Lessee space currently containing approximately
2,400 square feet (the "Premises") described as 1508 S. Grand Avenue located at
Santa Ana, California.

 
B.
The Lease by its terms shall expire on March 31, 2010 ("Prior Termination Date")
and the parties desire to extend the Term of the Lease, all on the following
terms and conditions.

 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee agree as follows:
 
I.
Extension. The Term of the Lease is hereby extended for a period of Six (6)
months and shall expire on September 30, 2010 ("Extended Termination Date"),
unless sooner terminated in accordance with the terms of the Lease. That portion
of the Term commencing the day immediately following the Prior Termination Date
("Extension Date") and ending on the Extended Termination Date shall be referred
to herein as the "Extended Term".

 
II.
Base Rent. As of the Extension Date, the schedule of Base Rent payable with
respect to the Premises during the Extended Term is the following:

 
Period
Monthly Base Rent
April 01, 2010 — September 30, 2010
$1,560.00**
 
**Pre-paid for the term of this lease

 
All such Base Rent shall be payable by Lessee in accordance with the terms of
the Lease. In the event Lessee is more than ten (10) days delinquent in the
payment of a rental installment, Lessor, at Lessor's option may require all
future payments to Lessor by cashier's check or money order.
 
III.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

 
IV.
Property Taxes & Insurance Premiums. For the period commencing on the Extension
Date and ending on the Extended Termination Date, Lessee shall pay for Lessee's
pro-rata share of increases (if any) over base year property taxes and insurance
premiums in accordance with the terms of the Lease, provided, however, during
such period, the Insurance Base for the computation of Lessee's pro-rata share
of Insurance Premiums is amended from $TBD to $ premium for the period
09/01/09­09/01/10, A premium not received at lease execution, and the Tax Base
for the computation of Lessee's pro-rata share of Real Property Taxes is amended
from $TBD to $572.52.

 
V.
Improvements to Premises. Lessee is in possession of the Premises and accepts
the same "as is" without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 
VI.
Lessee's Maintenance Obligations. Section 7.1 of the Lease shall hereby be
amended to include the following section 7.1(d) Replacement:

 
Subject to Lessee's indemnification of Lessor set forth in Paragraph 8.7 of the
Lease, and without relieving Lessee of liability resulting from Lessee's failure
to exercise and perform good maintenance practices, if an item described in
Paragraph 7.1(b) of the Lease and including by reference herein all loading
doors, cannot be repaired other than at a cost which is in excess of 50% of the
cost of replacing such item, then such item shall be replaced by Lessor, and the
cost thereof shall be prorated between the parties and Lessee shall only be
obligated to pay, each month during the remainder of the term of this Lease, on
the date on which Base Rent is due, an amount equal to the product of
multiplying the cost of such replacement by a fraction, the numerator of which
is one, and the denominator of which is 84 (i.e. 1/84th of the cost per month).
Lessee shall pay interest on the unamortized balance but may prepay its
obligation at any time.

 
 

--------------------------------------------------------------------------------

 

VII.
Insurance; Indemnity Section 8 of the Lease shall hereby be amended to include
the following section 8.9 Failure to Provide Insurance:

 
Lessee acknowledges that any failure on its part to obtain or maintain the
insurance required herein will expose Lessor to risks and potentially cause
Lessor to incur costs not contemplated by this Lease, the extent of which will
be extremely difficult to ascertain. Accordingly, for any month or portion
thereof that Lessee does not maintain the required insurance and/or does not
provide Lessor with the required binders or certificates evidencing the
existence of the required insurance, the Base Rent shall be automatically
increased, without any requirement for notice to Lessee, by an amount equal to
10% of the then existing Base Rent or $100, whichever is greater. The parties
agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee's failure to maintain the required insurance. Such increase in Base Rent
shall in no event constitute a waiver of Lessee's Default or Breach with respect
to the failure to maintain such insurance, prevent the exercise of any of the
other rights and remedies granted hereunder, nor relieve Lessee of its
obligations to maintain the insurance specified in the Lease.
 
VIII.
Other Pertinent Provisions. Lessor and Lessee agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

 
 
A.
PRE-PAID RENT: Lessee shall submit on or before April 01, 2010, the pre-paid
rental in  the amount of $9,360.00.

 
B.
ADDITIONAL CONDITIONS: At the later of the expiration of the lease or
Lessee's  occupancy of the premises, Lessee shall remove the telecommunication
wires running across the roof and repair the hole in the South concrete wall
where the wire enters the  building.

 
IX.
Miscellaneous.

 
 
A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Lessee be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Lessee in connection with entering into the Lease, unless specifically
set forth in this Amendment.

 
 
B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 
 
C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 
 
D.
Submission of this Amendment by Lessor is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Lessee. Lessor shall
not be bound by this Amendment until Lessor has executed and delivered the same
to Lessee.

 
 
E.
Lessee hereby represents to Lessor that Lessee has dealt with no broker in
connection with this Amendment. Lessee agrees to indemnify and hold Lessor, its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents (collectively, the "Lessor Related Parties") harmless from all claims of
any brokers claiming to have represented Lessee in connection with this
Amendment. Lessor hereby represents to Lessee that Lessor has dealt with no
broker in connection with this Amendment. Lessor agrees to indemnify and hold
Lessee, its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the "Lessee Related Parties") harmless from all claims of
any brokers claiming to have represented Lessor in connection with this
Amendment.

 
 
F.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Lessor and Lessee have duly executed this Amendment as of
the day and year first above written.
 

  LESSOR:           MARTIN INVESTMENT COMPANY, A California Limited Partnership
         
 
By:
/s/ H. Rhoads Martin, Jr.       Name: H. Rhoads Martin, Jr.       Title:  
General Partner          

 
 

  LESSEE:           Raptor Networks Technology, Inc.          
 
By:
/s/ Tom Wittenschlaeger       Name: Tom Wittenschlaeger       Title:   Director
 

 

       
 
By:
/s/ Tom Wittenschlaeger       Name: Tom Wittenschlaeger       Title:   CEO      
   



 
 

--------------------------------------------------------------------------------

 
